Citation Nr: 0015333	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-14 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability claimed as the result of surgery at 
a Department of Veterans Affairs (VA) medical center in June 
1987.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997, in which 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for additional disability claimed as the 
result of surgery at a Department of Veterans Affairs (VA) 
medical center in June 1987.  The veteran subsequently 
perfected an appeal of that decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  The veteran contends that he has hypertension, 
headaches, memory loss, and a respiratory disorder, due to 
treatment during and post-surgery in June 1987.  

A review of the claims file reveals that during hernia 
surgery at a VA medical facility on June 24, 1987, the 
veteran vomited food which resulted in the development of 
post-operative aspiration pneumonia.  He was treated for this 
disorder and was discharged on July 6, 1987, with a notation 
on his discharge summary that he was not "dehabilitiated in 
any way" and that his "pulmonary status should not hamper 
him in the future."  Post-operative treatment notes indicate 
elevated blood pressure readings, but no diagnosis of 
hypertension.  Additionally, medical evidence subsequent to 
surgery notes that the veteran is a smoker and has been 
diagnosed with chronic obstructive pulmonary disorder (COPD) 
and emphysema.  

In a March 1996 VA treatment notation the examining physician 
states that the veteran has chronic bronchitis/pneumonitis 
due to aspiration pneumonia and that his high blood pressure 
is possibly due to sleep disturbances caused by aspiration.  
However, it appears that this conclusion was based solely on 
medical history presented by the veteran.  In September 1997, 
the RO requested that a VA examiner examine the veteran and 
render an opinion as to whether or not the veteran's current 
disabilities, to include hypertension, headaches, and a 
respiratory disorder, were related to his June 1987 surgery.  
The examiner was not provided with copies of the veteran's 
pre and post-operative surgical records, and noted that a 
determination as to the etiology of the veteran's disorders 
was not possible without review of these records.  No further 
action on this request was undertaken.  

What remains unclear from the record is whether the veteran 
has any additional disability from his June 1987 aspiration 
pneumonia, that is, whether his hypertension, headaches, and 
any respiratory disability which may be present are due to 
the surgery or other causes.  While the Board observes that 
the claims file includes an medical opinion from a VA doctor, 
dated in March 1996, this opinion does not discuss all the 
relevant evidence, such as the veteran's smoking history and 
his diagnoses of COPD, and appears to be based on the 
veteran's recitation of his medical history.  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  Consequently, the Board finds that additional 
development in the form of an opinion regarding the presence 
or absence of additional disability as a result of the 
veteran's June 1987 surgery would be helpful.  

Accordingly, the RO should forward the claims file to the 
examiner who conducted the September 1997 examinations of the 
veteran and request that he review the claims file and render 
the opinions he was unable to give at that time.  In the 
event that this examiner is not available, the claims file 
should be forwarded to another VA examiner for review and 
issuance of the relevant opinions.  No examination need be 
scheduled unless requested by the VA examiner.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward all volumes of 
the claims file to the VA examiner who 
conducted the September 1997 VA 
examinations of the veteran.  The 
examiner should be asked to render an 
opinion, to the extent feasible, as to 
whether the veteran has suffered any 
additional disability as a result of his 
June 24, 1987, surgery at the VA medical 
center in Albany, New York, that is, does 
the veteran have any current residuals 
from the post-operative aspiration 
pneumonia he suffered at that time.  
Specifically, to the extent possible, the 
examiner should address whether or not 
the veteran's claimed hypertension, 
headaches, memory loss or respiratory 
disorder are due to treatment during his 
June-July 1987 VA hospitalization, or the 
result of other causes, such as his 
smoking or his COPD.  No examination need 
be scheduled unless requested by the 
examiner.

In the event that the VA examiner who 
conducted the September 1997 examinations 
is not available, the RO should forward 
the claims file to another VA examiner 
for the requested opinions.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




